EXHIBIT 10.1

NEITHER THE NOTE AS AMENDED BY THIS SECOND AMENDMENT NOR ANY SECURITIES WHICH
MAY BE ISSUED UPON THE EXERCISE OF CONVERSION RIGHTS UNDER THE NOTE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
OTHERWISE QUALIFIED UNDER ANY STATE SECURITIES LAW. NEITHER THE NOTE NOR ANY
SUCH SECURITIES MAY BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT AND REGISTRATION OR OTHER QUALIFICATION
UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR OTHER QUALIFICATION IS NOT
REQUIRED.

Notwithstanding anything herein to the contrary, (i) the obligations evidenced
by the Subordinated Convertible Promissory Note dated August 14, 2008 by CECO
Environmental Corp., as amended by the First Amendment to Subordinated
Convertible Promissory Note dated February 13, 2009 and this Second Amendment to
Subordinated Convertible Promissory Note, are subordinated to the prior payment
in full of the Senior Obligations (as defined in the Subordination Agreement
referred to herein) pursuant to, and to the extent provided in the Subordination
Agreement, dated as of August 14, 2008 (as amended, restated, supplemented or
modified from time to time, the “Subordination Agreement”) in favor of Fifth
Third Bank (together with its successors and assigns, and the other holders, if
any, of the Senior Obligations identified therein or contemplated thereby, the
“Senior Lender”) and (ii) the rights of the holder of the Note, as amended, are
subject to the limitations and provisions of the Subordination Agreement. In the
event of any conflict between the terms of the Subordination Agreement and the
terms of the Subordinated Convertible Promissory Note, as amended hereby, the
terms of the Subordination Agreement shall govern.

Second Amendment to Subordinated Convertible Promissory Note

This Second Amendment to Subordinated Convertible Promissory is dated as of
May 1, 2009 between CECO Environmental Corp., a Delaware corporation, (the
“Company”), and Icarus Investment Corp., an Ontario corporation (“Holder”).

WHEREAS, the Company executed a Subordinated Convertible Promissory Note dated
as of August 14, 2008, as amended by a First Amendment to Subordinated
Convertible Promissory Note dated February 13, 2009 (the “Note”), in the
principal amount of Canadian $5,000,000, payable to Holder;

WHEREAS, the parties desire to amend the Note (i) to extend the maturity date,
and (ii) and to make such other revisions as further provided herein;

NOW, THEREFORE, in consideration for the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows.

1. Amendments to Note.

1.1 Paragraph 1. The reference to “July 31, 2010” in Paragraph 1 of the Note is
hereby amended by substituting a reference to “October 1, 2011” for such
reference to “July 31, 2010” where “July 31, 2010” appears therein.



--------------------------------------------------------------------------------

1.2 Paragraph 11.1 Clause (a) of Section 11.1 “Occurrences of Events of Default”
is hereby amended in its entirety by substituting the following in its stead:

(a) if the Company fails to pay any amount payable under this Note and such
default is not cured within 5 days of written notice from the Holder;

2. Extension Fee. In consideration of Holder’s agreement to extend the maturity
date as set forth herein, the Company immediately shall pay Holder a fee of CAD
$38,220.

3. Continuing Effect. All terms and provisions of the Note, except as expressly
modified herein, shall continue in full force and effect, and the Company hereby
confirms each and every one of its obligations under the Note as amended herein.
The indebtedness evidenced by the Note is continuing indebtedness, and nothing
herein shall be deemed to constitute a payment, settlement or novation of the
Note, or release or otherwise adversely affect any lien, mortgage, or security
interest securing such indebtedness or any rights of the Holder against any
party.

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.

[signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

The Company:

 

CECO Environmental Corp.

By:   /s/ Dennis W. Blazer   Dennis W. Blazer, Vice President and CFO

 

Holder:

 

Icarus Investment Corp.

By:   /s/ Phillip DeZwirek Its:   Director